Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-5, 8, 10, 19, 22-24, 28-31, and 70, drawn to a method of preparing a gel derived from an extracellular matrix and a hybrid extracellular matrix scaffold, is classified in CPC A61L27/3633 or A61L27/34 or A61L27/38 or A61L27/52.
Group II. Claims 36, 85, and 89, drawn to a composition prepared by the method of Group 1 and a biocompatible device prepared by the method of group I plus adding a scaffold to the composition prepared by the method steps of Group I, is classified in CPC A61K35/12 or CPC A61L27/3687 or C12P21/06.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of group II can be made by a materially different process than the process of Group I. The products of group II both use an extracellular matrix-derived gel produced by the process of Group I.  There are other methods of producing an extracellular matrix-derived gel, as taught by Brighton (Brighton A. et al.  Time-Lapse Confocal Reflection Microscopy of Collagen Fibrillogenesis and Extracellular Matrix Assembly in Vitro.  Biopolymers. (2000). Vol 54 pp. 222-234).  Brighton teaches reconstituted interstitial extra .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
(b) 	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) which requires different search queries for each of the above inventions.
(c) 	The prior art applicable to one invention would not likely be applicable to another invention.
(d)	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Mr. Jesse Hirshman on 22 FEB 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571)272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (517) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KEVIN GREENWOOD
Examiner, Art Unit 1657

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653